DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 8, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 106515413 A).
	As for claim 1, Luo et al. disclose a refuse vehicle comprising: a chassis comprising: a right frame member (1) and a left frame member (2) spaced apart in a lateral direction, the right frame member and the left frame member both comprising vertical portions (3, 6), first end portions (4, 7) extending from first ends of the vertical portions towards each other, and second end portions (5, 8) extending from second ends of the vertical portions towards each other, the right frame member and the left frame member configured to support a body of the refuse vehicle, the right frame member and the left frame member extending lengthwise in a longitudinal direction, the right frame member being separate from the left frame member (Fig. 1); and a plurality of battery cells (11) longitudinally disposed along the chassis, positioned between the right frame member and the left frame member. While Luo et al. do not explicitly disclose the body defining a refuse compartment, it would have been obvious to provide a “sanitation vehicle,” which is designed to “transport a large amount of urban garbage” (page 1 of the attached translation), with such a compartment.
	As for claim 3, Luo et al. further disclose: the plurality of battery cells extending in the lateral direction between the right frame member and the left frame member and a housing of the plurality of battery cells abutting dampers (19, 20) that abut inwards facing surfaces of the right frame member and the left frame member (Fig. 4).
	As for claim 4, Luo et al. further disclose: the plurality of battery cells positioned below an underside of the body (Fig. 4).
	As for claim 5, Luo et al. further disclose: a stack of multiple battery cells (11, 12). It is also noted that it is well-known in the art that battery packs designed to power large vehicles may be formed of multiple cells.
	As for claim 6, Luo et al. further disclose: one or more housings (14/15/17), the one or more housings fixedly coupled with the right frame member and the left frame member.
	As for claim 7, Luo et al. further disclose: a lower periphery of the right frame member and the left frame member, an upper periphery of the right frame member and the left frame member, and inwards facing surfaces of the right frame member and the left frame member defining a space within which at least some of the plurality of battery cells are positioned. 
	As for claim 8, Luo et al. further disclose: a right body frame member and a left body frame member extending in the longitudinal direction along an underside of the body, wherein the right body frame member and the left body frame member define a space therebetween, and wherein the plurality of battery cells are positioned between the right frame member and the left frame member but not within the space defined by the right body frame member and the left body frame member (while only the chassis is shown, it would be apparent to one of ordinary skill in the art that a vehicle body would be disposed on the chassis; at least part of said body would be defined by frame members which do not house the battery cells).
	As for claim 18, Luo et al. disclose a refuse vehicle comprising: a chassis comprising a right frame member (1) and a left frame member (2) spaced apart in a lateral direction and extending lengthwise in a longitudinal direction, the right frame member being separate from the left frame member, the right frame member and the left frame member each having a medial portion (3, 6), a first flange (4, 7) at an upper end of the medial portion, and a second flange (5, 8) at a lower end of the medial portion, wherein the first flanges of the right frame member and the left frame member extend inwards towards each other, and the second flanges of the right frame member and the left frame member extend inwards towards each other; a plurality of battery cells (11) longitudinally disposed along the chassis and the body, the plurality of battery cells positioned beneath the refuse compartment and the floor surface and positioned between the right frame member and the left frame member, an upper periphery of the plurality (11) of battery cells positioned lower than the first flange of the right frame member and the left frame member (note that plurality 11 is disposed below second bottom edge 25). As above, while Luo et al. do not explicitly disclose a body defining a refuse compartment, it would have been obvious to provide a “sanitation vehicle,” which is designed to “transport a large amount of urban garbage” (page 1 of the attached translation), with such a compartment.
As for claim 20, Luo et al. further disclose the plurality of battery cells configured to provide electrical energy for one or more chassis operations or one or more body operations of the refuse vehicle (see page 1 of the attached translation).
As for claim 21, Luo et al. further disclose C-shaped frame members, the first flange and the second flange of the right frame member being substantially perpendicular with the medial portion of the right frame member and the first flange and second flange of the left frame member being substantially perpendicular with the medial portion of the left frame member (Fig. 4).
Allowable Subject Matter
Claims 9 – 16 are allowed.
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a coupling between the vertical portions of the frame members and the battery cells, in combination with the other claim elements.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 16 and 18 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/               Primary Examiner, Art Unit 3618